Case 8:17-cv-01605-JLS-DFM Document 127 Filed 10/17/18 Page 1 of 1 Page ID #:1954

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
  Case No.       SA CV 17-01605-JLS (DFMx)                                    Date    October 17, 2018
  Title          Antonio Hurtado v. Rainbow Disposal Co., Inc. Employee Stock Ownership Plan
                 Committee et al.




 Present: The Honorable        Douglas F. McCormick
                 Nancy Boehme                                                   n/a
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         n/a                                                    n/a
Proceedings:               (In Chambers) Order re: Discovery Dispute Re: Terms of Protective Order

       The parties appeared before the Court at a noticed hearing today to discuss the terms of a
protective order. After discussion with the Court, the parties continue to disagree about two issues.
The Court now rules as follows as to those disputed issues:

       “Highly Confidential” Designation and Proposed Limits on Experts. The Court orders the parties
to adopt Defendants’ proposed language as it appears in Exhibit B to the Creitz Declaration.

        Limitations on Use of Material Disclosed in Discovery. The Court orders the parties to use
Plaintiffs’ proposed language as it appears in Exhibit C to the Creitz Declaration.

       Plaintiffs are ordered to submit a proposed protective order reflecting the Court’s rulings, as
well as the matters discussed on the record, within seven (7) days of the date of this order.




                                                                                              :
                                                          Initials of Clerk      nb




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
